Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US20030084682) in view of Lu (CN106016487A).
Regarding claim 1, Choi teaches a window type air conditioner, comprising:
A shell (Figure 4: 10) and an indoor heat exchanger (Figure 4: 30), an outdoor heat exchanger (Figure 4: 40) and a motor (Figure 4: 60) disposed in the shell (Figure 4), wherein rotating shafts at two ends of the motor are correspondingly provided with an indoor fan and an outdoor fan (Figure 4: 61, 62, ¶35), characterized in that
A thermal insulation partition is disposed on a bottom plate of the shell (Figure 4-5: 80), the thermal insulation portion divides the shell into an indoor side and an outdoor side (Figure 4: 61 is the indoor fan and 62 the outdoor fan, 83 is inbetween), the thermal insulation partition comprises a front clapboard (Figure 5: 20) and a thermal insulation volute (Figure 5: 83/82), the front clapboard is fixed on the bottom plate of the shell (Figure 4: 20), the thermal insulation volute is disposed on the front clapboard (Figure 4-5: 83), the indoor heat exchanger is disposed on the thermal insulation volute (Figure 4: 30), the indoor fan is located in the thermal insulation volute (Figure 4-5: 61), the window type air conditioner further comprises
An integrated bracket (Figure 4-5: 63 & 90), the integrated bracket is configured to be provided with a 
Choi does not disclose wherein the integrated bracket includes a second mounting part for mounting and fixing the motor.
However, Lu discloses an integrated bracket which includes (1) outdoor heat exchanger fixing, (2) motor fixing, and (3) attachment to the front clapboard (Figure 5: bracket 1, 13 mounts the motor, 11 mounts to the front clapboard, Figure 3 shows the outdoor heat exchanger fixed thereon) which reduces assembly costs.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize an integrated bracket as taught by Lu in order to reduce assembly costs.
Regarding claim 2, Choi as modified teaches all of the limitations of claim 1, wherein
The integrated bracket comprises a rear clapboard (Lu, Figure 5: 14), a motor bracket (Lu, Figure 5: 13), and connecting columns and the rear clapboard (Lu, Figure 5: ring of 13 is connected with columns to 14), the motor bracket and the connecting columns are integrally formed 
Regarding claim 3, Choi as modified teaches all of the limitations of claim 2, wherein
A support base is formed between the rear clapboard and a lower part of the motor bracket and the support base is fixed on the bottom plate of the shell (Lu, Figure 5: connecting portion between bottom of 13 and 14).
Regarding claim 4, Choi as modified teaches all of the limitations of claim 3, wherein
A cantilever is formed between the rear clapboard and an upper part of the motor bracket (Lu, Figure 5: connection between 13 and upper portion of 14).
Regarding claim 6, Choi as modified teaches all of the limitations of claim 1, wherein
The bottom plate of the shell is provided with a water receiving tray below the indoor heat exchanger (¶37).
Regarding claim 7, Choi as modified teaches all of the limitations of claim 6, wherein
A plurality of support ribs are disposed in the water receiving tray, and a lower part of the indoor heat exchanger abuts against the support ribs (Figure 4, support ribs are shown in 31 running in the transverse direction).
Regarding claim 9, Choi as modified teaches all of the limitations of claim 1, wherein
An air inlet and an air outlet are disposed on a front of the shell (Figure 4: 71 and 72), a detachable air inlet grid is disposed at the air inlet (Figure 4: 73) and a detachable air outlet frame is disposed in the air outlet (¶36).
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US20030084682) in view of Lu (CN106016487A), further in view of Yamasari (US20160102871).
Regarding claim 5, Choi as modified teaches all of the limitations of claim 2, wherein
The rear clapboard is provided with a mounting hole, the outdoor fan is located in the mounting hole (Figure 4: 62 in 63).
Choi as modified does not teach the particulars of the air induction plates.
However, Yamasari discloses placing induction air plates around a fan mounting hole to form an air induction ring 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a ring structure of induction plates in Choi in order to suppress swirling airflows.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30-15:30 Central Time, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCHYLER S SANKS/     Examiner, Art Unit 3763